Press Release For immediate release Invesco Ltd. Announces August 31, 2010 Assets Under Management Investor Relations Contact: Jordan Krugman404-439-4605 Media RelationsContact: Doug Kidd404-479-2922 Atlanta, September 10, 2010 Invesco Ltd. (NYSE: IVZ) today reported preliminary month-end assets under management of $573.8 billion, a decrease of 1.1% month over month.Excluding the QQQ’s, net long-term flows were positive during the month of August. Weakening foreign currencies against the USD, contributed to a decline in AUM of $2.0 billion as well as an overall decrease in the global financial markets. Quarter to date average assets were $580.3 billion. In August, the company closed the acquisition of Australian equities manager Concord Capital, which included $3.1 billion of equity AUM. Total Assets Under Management (in billions) Total Equity Fixed Income Balanced Money Market Alternatives August 31, 2010 (a) $71.7(b) July 31, 2010 June 30, 2010 May 31, 2010 Assets Under Management – Excluding ETF/UIT and Passive (in billions) Total Equity Fixed Income Balanced Money Market Alternatives August 31, 2010 (a) $71.7(b) July 31, 2010 June 30, 2010 May 31, 2010 Assets Under Management – ETF, UIT and Passive (in billions) Total Equity Fixed Income Balanced Money Market Alternatives August 31, 2010 (a) July 31, 2010 June 30, 2010 May 31, 2010 (a) Preliminary – subject to adjustment. (b) Preliminary - ending money market AUM includes $67.5 billion in institutional money market AUM and $4.2 billion in retail money market AUM. Invesco is a leading independent global investment manager, dedicated to helping investors worldwide achieve their financial objectives. By delivering the combined power of our distinctive investment management capabilities, Invesco provides a wide range of investment strategies and vehicles to our retail, institutional and high net worth clients around the world. Operating in 20 countries, the company is listed on the New York Stock Exchange under the symbol IVZ. Additional information is available at www.invesco.com. ### Invesco Ltd. Two Peachtree Pointe 1555 Peachtree Street, N.E. Atlanta, GA 30309 Telephone:
